Case 1:18-cv-01904-SEB-MJD Document 141 Filed 08/22/19 Page 1 of 2 PageID #: 2340



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  WHOLE WOMAN'S HEALTH ALLIANCE,                      )
  ALL-OPTIONS, INC.,                                  )
  JEFFREY GLAZER,                                     )
                                                      )
                                Plaintiffs,           )
                                                      )
                           v.                         )       No. 1:18-cv-01904-SEB-MJD
                                                      )
  CURTIS T. HILL, JR.,                                )
  KRISTINA BOX,                                       )
  JOHN STROBEL,                                       )
  KENNETH P. COTTER,                                  )
                                                      )
                                Defendants.           )

                        MINUTE ENTRY FOR AUGUST 22, 2019
                             TELEPHONIC HEARING
                    HON. MARK J. DINSMORE, MAGISTRATE JUDGE

         Counsel for the parties appeared by telephone for a hearing on the parties’ Joint Motion

  to Modify the Case Management Plan. [Dkt. 136.] Following a discussion with the parties, and

  for the reasons set forth more fully on the record of the hearing, that motion is GRANTED IN

  PART and DENIED IN PART. Defendant is granted leave to serve the report of Defendants’

  expert Byron Calhoun by no later than September 3, 2019. In all other respects, the motion is

  DENIED.

         The telephonic status conference scheduled on August 29, 2019 will proceed as

  scheduled. [Dkt. 135.]

         SO ORDERED.


         Dated: 22 AUG 2019
Case 1:18-cv-01904-SEB-MJD Document 141 Filed 08/22/19 Page 2 of 2 PageID #: 2341




  Distribution:

  Service will be made electronically
  on all ECF-registered counsel of record via
  email generated by the court’s ECF system.
